ACCEPTED
                                                                       04-15-00219-CV
                                                           FOURTH COURT OF APPEALS
                                                                SAN ANTONIO, TEXAS
                                                                  9/21/2015 4:39:33 PM
                                                                        KEITH HOTTLE
                                                                                CLERK


             CAUSE NO. 04-15-00219 — CV
             CAUSE NO. 04-15-00218 — CV
                                                      FILED IN
                                               4th COURT OF APPEALS
                                                SAN ANTONIO, TEXAS
                    DAVID GOAD,                09/21/2015 4:39:33 PM
                       Appellant                   KEITH E. HOTTLE
                                                        Clerk

                           V.


                  JAMIE OSBORNE,                      FILED IN
                       Appellee                4th COURT OF APPEALS
                                                SAN ANTONIO, TEXAS
                                               09/21/2015 4:39:33 PM
               CONSOLIDATED WITH                   KEITH E. HOTTLE
                                                        Clerk
                    DAVID GOAD,
                       Appellant

                          V.


                     ERIC STREY
                       Appellee



Appealed from the County Court, Guadalupe County, Texas
             Trial Court No. 2014-CV-0393
             Trial Cour No. 20l4—CV-0392
            Robin V. Dwyer, Judge Presiding


  APPELLEES’ OPPOSITION TO APPELLANT’S
       SECOND REQUEST FOR MORE TIME
TO THE HONORABLE COURT OF APPEALS:
        COMES      NOW Appellees Jamie Osborne and Eric Strey and ﬁles this their
Opposition to Appellant’s Second Request for                   More Time and would          respectfully

show unto this Court as    follows:

                                       1.           Relief Reg uested

        On    September   14, 2015, Appellant,             David Goad     filed his    Second Request

for   More Time with    this Court.          Mr. Goad’s Motion claims a medical condition he

has lived with for six years has             left   him physically unable      to draft appellate briefs

required of him in this Court, Texas                 Supreme Court and the       Fifth Circuit Court of

Appeals. Mr.     Goad concludes             his   Request by asking     this   Court for an indefinite

extension of time for Mr.     Goad            to ﬁle his brief.   Mr. Goad’s request comes just

four days prior to the September 18, 2015 deadline this Court imposed on                        him   to

ﬁle his Appellate brief. Mr. Goad’s request should in                   all    things be   DENIED    and

his appeal    DISMISSED for Want of Prosecution.

                            II.             Argument & Authorities

        Mr. Goad’s Request        is    not accompanied by any competent evidence. The

documents attached to Mr. Goad’s Request are either                      irrelevant, in the case      of

Exhibit   A   or hearsay, exhibits B, C, and D, pursuant to the Texas Rules of

Evidence. Mr.     Goad attached an article that is not verified               as a business record   and



Page 2 of 6
    provides the Court with no relevant information as to                why Mr. Goad    has failed to

    comply with the        order.   He   also attached three letters allegedly         from   his   own
    treating physicians, the latest of      which      is   dated April 20, 2015, from Dr. Toledo.

None of            the three letters say anything about Mr.           Goad not being    able to     work

    during the relevant time period. In        fact,   since Exhibit    B was reportedly   drafted    by

Dr. Horton on August 16, 2010, Mr.                 Goad has prosecuted          three lawsuits in the

United States District Court for the Western District of Texas, two of which he

appealed to the United States Appellate Court for the Fiﬁh Circuitl. In addition he

has appealed to this Court no less than seven (7) times in that same spanz,

including the present consolidated appeal.                  He has also appealed to sister courts, the
Third Court of Appeals3 and the Fourteenth Court of Appeals4 during that time

period.        He    has even appealed one of his cases to the Texas Supreme Cou1t.5



1      1.   5:2011-cv-01056 Goad, et. al. v. Guadalupe County, et. al. [Appealed]
      2.    522013-cv-00063 Goad v. Doe, et; al.
      3.    5:2014-cv-00813 Goad v. Camareno, et, al. [Appealed]

2     1. 08-10-00216 David Goad v. ZuehlAirport Flying Community 0wnersAssociation;
      2. 04-11-00293-CV David Goad v. Zuehl/lirport Flying Community 0wnersAssociation;
      3. 04-11-00894 In re David Goad, Relator;
      4. 04~14-00497-CV David C. Goad v. The County of Guadalupe, Texas;
      5.04-~14-00501In re David Goad;
      6. 04-14-00637 In re David Goad;
      7. 04-15-00218 / 04-15-00219 David Goad v.]amie Osborne
                                                                 / David Goad v. Eric Strey.

3   03-12-00170-CV In re David Goad

4   14-13-00861-CV David Goad v. Hancock Bankf/k/a Peoples First Community Bank

5   15-0662 David Goad v. Hancock Bankf/k/a Peoples First Community Bank


Page    3   of 6
Interestingly,    Mr. Goad recently requested an extension of time                  to file his brief in

his   Texas Supreme Court case.            He     cited this Court’s     August         12, order   and   its


September     18,   2015 deadline       as a basis for the extension           he requested from the

Texas Supreme Court.            A   Copy of Mr. Goad’s Extension Request, ﬁle stamped

August 31, 2015       in     Cause No. 15-0662        is   attached hereto as Exhibit            A for    the

Court’s convenience.

        If Mr.   Goad were truly unable to complete more than ten pages of brieﬁng                         in


a month’s time as      he claims,       his Request for Additional time, should                 have been

presented to this Court immediately upon the Court’s issuance of                          its   August    12,

2015 Order, not thirty (30) days         later.


       Appellees are fully aware of the Court’s great discretion over                     its   docket and

power to schedule matters before          it.    Appellees’ intention    is    voice their objection to

Appellant’s Request and alert the Court to Mr. Goad’s long Appellate history, even

during his alleged illness. Mr.         Goad has had ample time           to prosecute this appeal

and draﬁ his Appellate         brief.    Yet he has chosen not           to so, rather his apparent


intention is to dictate to this Court           when he    will   submit his   brief,   while using      this


Court’s orders to delay other appeals he             is   prosecuting. Mr.       Goad     intends to file

his   do so when     it is    convenient for him, regardless of the Rules of Appellate

Procedure or the Orders of this Court.




Page 4 of 6
            If the Court chooses to allow   Mr. Goad an additional extension, Appellees

respectfully request the Court       admonish Mr. Goad    to retain counsel   and that no

additional extensions will be given as a result of Mr. Goad’s personal inability to

ﬁle his Appellate Brief.

                              III.   PRAYER FOR RELIEF
            WHEREFORE PREMISES CONSIDERED,                Appellees respectfully request

this   Honorable Fourth Court of Appeals      DENY Appellant’s Request and DISMISS
his appeal for     Want of Prosecution.




Page   5   of 6
                                                      Respectfully Submitted,

                                                      Chunn, Price & Harris
                                                      16500 San Pedro Ave., Suite 410
                                                      San Antonio, TX 78232
                                                      Telephone (210) 343.5000
                                                      Telecopier (210) 525.0960

                                                            /s/   Jeremy R. Sloan
                                                      Jeremy Sloan
                                                      State Bar No. 24054995
                                                      Email: jsloangazgphattorneys.com

                               CERTIFICATE OF SERVICE
      This    is   to certify that a true   and correct copy of the foregoing document was
served on:

David Goad
l   154 Rivertree Dr.
New Braunfels, TX 78130

                                                            /s/   Jeremy R. Sloan
                                                      Jeremy Sloan




Page 6 of 6
EXHIBIT A
              HLIZU
                            E COURT
 ‘N sU‘(::E1héxAs

           Au(531'lli'l5                                                              _
                                    CISIK                           M1 5
                                                                       '   '
                                                                                          -

BLAKE HAW‘                          DeP“‘V                                                                               I     ‘




                                                                                                                                    THE
                                                                                                                                                      -         V




By
             1)
                                                                                                         §
                                                                                                                         A


                                                                                                                             IN
                                             Petitioner,                                                 §
             v.                                                                                          §
                                                                                                         §                   SUPREME COURT
                      BANK F/K/A I’E()l’l,ES
             HAN(.‘()Cl(                                                                                 §
             FIRST COMMUNITY BANK,                                                                       §
                                             Respondent.                                                 §                   OF TEXAS
                                                            I’ETl'I'IONER'S MOTION TO
                                                    EXTEND TIME TO FILE PETITION FOR REVIEW
                  I.   This motion           is   brought under Texas Rules of Appellate Procedures 53.7                                    (f)     Extension of

     Time     to tile petition for review.                   Said rule provides authority to the Texas Supreme Court to grant

     additional time for Petitioner to tile his petition for review.

                  2.   Petitioner       is   David Goad.          in I’/'0/aria /’eI'.s'una        (pro se): respondent        is       Hancock Bank. with

     counsel.

                  3.   The Fourteenth Court oi‘/\ppea|s issued                            its   Memorandum Opinion                 in   Goad   v.   Hancock.

     NO.     l4—l3~t)t)8(i1—(‘V.                  on April   6.   2015.

               4. Petitioner's           motion         for "rehezu'ing          and en banc consideration" was denied on July                            14.       2015.

                  5. Petitioner's petition               for review        is   due   in the    Supreme Court on August 28. 20l 5. forty-ﬁve

     days from the July                 14. denial.


               6. Petitioner            requests an additional 60 days to                       file   the petition for review. extending the time

     until   October 27. 2015.                    No    prior requests          have been made to extend time                to tile the petition for


     review.

                  7. /\Ll(IIIi()lI£Ii    time      is   needed for the following reasons:

              21.      Petitioner has been disabled For                        more than 7      years.    The   disability   stems from prior spinal

     injuries.         at   stroke with subsequent heart surgery. and posttraumatic stress disorder. These disabilities

     are   \\ ell      deﬁned under           the Ameriez1n‘s with Disability Act. Normally. the petitioner lags behind or
takes about twice the normal                amount ol‘timc    to   prepare pleadings. however. the       last   few months

have been very           difticult     and has   further limited the petitioner's workload.


        b.   Petitioner         is   working on multiple   briefs   and one   to the U.S.   Supreme Court. One example

is   attached and incorporated herein as Exhibit "A."

                                                            Conclusion

        8.   Given       petitioner's health issues     and work backlog.       it is   impossible for him to submit a

meaningful petition for review within the normal time limitations.

                                                            Declaration

        9.  David Goad. if requested to do so. could and would competently
             1.                                                                                     testify   under oath.
        based upon my personal knowledge. to the matters stated herein:

                     The information provided           in the   PE'l‘lTIONER'S         MOTION TO EXTEND TIME
        TO FILE PETITION FOR REVIEW and is true.
                     I   freely  swear under the penalty of perjury under the Laws ofthe United States of
        America          that   my above statements are true and correct to the best of my knowledge.
                                                                 Request

         it).     Petitioner requests the        Supreme Court grant 60 additional days          to lile his petition for


review.




                                                                               Respectfully submitted.




                                                                               David Goad, pro se
                                  CERTIFICATE!) OF SERVICE
           certify under the penalty of perjury that sent a copy of the PETITIONER'S MOTION TO
           I                                     I

        EXTEND TIME TO FILE I’E'l‘lTI()N FOR REVIEW to each ofthose listed below on August
2   20l S. The method ofdelivery is noted below each name. When sent by "U.S. Mail," the document(s)
    .


were placed into an envelope postage prepaid and deposited into a box which is used solely for the
collection ofmail by the US. postal service.

               Craig R.   Denum
                I757 Katy Freeway.. Ste l()l()
                l


               Houston. Texas 77079-1732
               U.S. Mail




                                                       David Goad
                            jfaurtb Glluurt at Qppeals
                                   5am $§Intom'o,        tlliexas


                                         August   12,   2015

                                        No. 04-15-00218-CV

                                          David   GOAD,
                                            Appellant

                                                  V.


                               Eric   STREY and Does     1   through   l0,
                                            Appellees

                                        No. 04~15-00219-CV

                                          David   GOAD,
                                            Appellant

                                                  V.


                                         Jamie OSBORNE
                                             Appellee

                        From the County Court, Guadalupe County, Texas
                                  No. 2014-CV-0392 and 2014-CV-0393
                        Trial Court
                           Honorable Robin V. Dwyer, Judge Presiding


                                          ORDER
       The brief of appellant David Goad   in these consolidated appeals     was due July   20, 2015.
Neither the brief nor a motion for extension of time was ﬁled. On July 23, 2015, we ordered
Goad to file, not later than August 3, 2015, his appel1ant’s brief and a written response
reasonably explaining his failure to timely ﬁle the brief. On August 6, the court received Goad’s
motion for extension of time to file his brief and a request for a copy of the record.

       We   grant the motion.We   order the Clerk of this court to send a copy of the appellate
record to appellant onCD    Rom. Appellant is advised that if he desires a supplemental clerk’s
record, he must request the supplement in writing from the trial court clerk and ﬁle a copy of the
request in this court. Any such request will not be grounds for extending the due date for
appellant’s brief.
                                                                        2‘/:(¢:'4"
        We order appellant's brief due September 18, 2015 (60 days after the original due date).
No                         be granted absent a motion showing of extraordinary circumstances.
     further extensions will
If the brief or a motion  not electronically ﬁled or received in this court by September 18, 2015,
                                is
the appeal will be dismissed for want of prosecution. The mailbox rule will not apply.




                                                                                %/rwnmll.
                                                                                Luz Eleh/a D. Chapa,        Justice      I



        IN   WITNESS WHEREOF,                           I       have hereunto   set       my hand   and affixed the seal of the said
court on this 12th day of August, 2015.
                            ‘\‘“||iI|UHI][,
                            \            F            ”I/
                   §‘\"s’é:$.._,O.o--¢~v_A:.,'fD                                          David Goad




 August 25. 2015

 Mr. Blake A. l-lawthorne. (flerk
 Supreme Court oI'Tcxas
 PO. Box 12248
 Austin. Texas 7871   I




 Re: Petition for  Review   in
    Goad   v.   Hancock

 Hello Mr. Hawthorne.

 Please lile this new issue upon receipt. A declaration to proceed In
                                                                      Fomm Pc/uperis   is   also
 provided for your consideration. If any question arise please contact
                                                                     me.




591?
David Goad